20-12741-mew              Doc 10       Filed 11/25/20 Entered 11/25/20 14:49:13                     Main Document
                                                    Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                        Chapter 15
    Odebrecht Engenharia e Construção S.A., et                    Case No. 20-12741
    al.,1

              Debtors in a Foreign Proceeding



                  ORDER PURSUANT TO FEDERAL RULES OF
            BANKRUPTCY PROCEDURE 2002 AND 9007 SCHEDULING
     HEARING AND SPECIFYING FORM AND MANNER OF SERVICE AND NOTICE

             Upon the Application2 of Adriana Henry Meirelles, authorized foreign representative (in

such capacity, the “Petitioner”) of Odebrecht Engenharia e Construção S.A. (“OEC”) and its

affiliated debtors in these Chapter 15 Cases (the “Debtors”), in the jointly-administered judicial

reorganization (recuperação extrajudicial or “EJ”) proceeding (the “Brazilian EJ Proceeding”), in

the First Court of Bankruptcy and Judicial Recovery of the State of São Paulo pursuant to Federal

Law No. 11.101 of February 9, 2005 (the “Brazilian Bankruptcy Law”) of the laws of the

Federative Republic of Brazil (“Brazil”), by and through her undersigned counsel, submits this

application (the “Application”) for the entry of an order (a) scheduling a hearing on the relief

sought in the Verified Petition for Recognition of the Brazilian EJ Proceeding and Motion for

Order Granting Final Relief Pursuant to 11 U.S.C. §§ 105(a), 1507, 1509(b), 1515, 1517, 1520(a)

and 1521 (the “Verified Petition” and together with the Official Form Petitions filed by the

Petitioner contemporaneously herewith, the “Petition”); (b) specifying the form and manner of



1
         The Debtors in these chapter 15 cases (the “Chapter 15 Cases”) and the last four identifying digits of the
tax number in the jurisdiction are: Odebrecht Engenharia e Construção S.A. (Brazil – 01-28); CNO S.A. (Brazil –
01-82); OECI S.A. (Brazil – 01-78).
2
             Any capitalized term not defined herein shall have the meaning ascribed to such term in the Application.
20-12741-mew         Doc 10     Filed 11/25/20 Entered 11/25/20 14:49:13          Main Document
                                             Pg 2 of 5



service of notice thereof; and (c) approving the manner of service of any further pleadings filed by

the Petitioner in these Chapter 15 Cases; it is hereby:

          ORDERED, that due to the COVID-19 pandemic and in accordance with the Court’s

General Order M-543, dated March 20, 2020, the Recognition Hearing shall be held telephonically

before this Court on December 21, 2020 at 11:00 a.m. (prevailing New York time). Parties

wishing to participate at the hearing must make arrangements through Court Solutions LLC.

Instructions to register for Court Solutions LLC are attached to the Court’s General Order M-543,

a copy of which is attached hereto; and it is further

          ORDERED, that Notice substantially similar to the form of notice attached as Exhibit B to

the Application is hereby approved; and it is further

          ORDERED, that the Petitioner has provided sufficient notice that the Petitioner plans to

raise issues of foreign law to the extent necessary to grant recognition to the Brazilian EJ

Proceeding; and it is further

          ORDERED, that the notice requirements set forth in Section 1514(c) of the Bankruptcy

Code are inapplicable in the context of these Chapter 15 Cases or are hereby waived; and it is

further

          ORDERED, that copies of the Notice, the Petition and the documents filed in support

thereof (collectively, the “Notice Documents”) shall be served by United States mail, first-class

postage prepaid (or equivalent service), upon the Chapter 15 Notice Parties within three (3) days

of entry of this Order. In addition to the parties specified as “Notice Parties” the notice of the

recognition hearing and related papers shall also be served on any and all parties to litigation

against the debtors that is pending in the United States; and it is further




                                                  2
20-12741-mew         Doc 10     Filed 11/25/20 Entered 11/25/20 14:49:13            Main Document
                                             Pg 3 of 5



          ORDERED, that if any party files a notice of appearance in these cases, the Petitioner shall

serve the Notice Documents upon such party within ten (10) business days of the filing of such

notice of appearance if such documents have not already been served on such party (or its counsel);

and it is further

          ORDERED, that responses or objections, if any, to the Petition shall be made in writing

and shall set forth the basis therefor, and such responses or objections must be: (i) filed

electronically with the Court on the Court’s electronic case filing system in accordance with and

except as provided in General Order M-399 and the Court’s Procedures for the Filing, Signing and

Verification of Documents by Electronic Means (copies of each of which may be viewed on the

Court’s website at www.nysb.uscourts.gov), and (ii) served upon Cleary Gottlieb Steen &

Hamilton, One Liberty Plaza, New York, New York 10006-1470 (Attn: Richard J. Cooper and

Luke A. Barefoot), counsel to the Petitioner, so as to be received on or before 4:00 p.m. (prevailing

New York time) (prevailing New York time) on December 15, 2020; and it is further

          ORDERED, that the Petitioner’s reply, if any, to any response or objection to the Petition

shall be made in writing and shall set forth the basis therefor, and such responses or objections

must be: (i) filed electronically with the Court on the Court’s electronic case filing system in

accordance with and except as provided in General Order M-399 and the Court’s Procedures for

the Filing, Signing and Verification of Documents by Electronic Means (copies of each of which

may be viewed on the Court’s website at www.nysb.uscourts.gov), and (ii) served upon each party

or, if represented by counsel, upon such party’s counsel, that filed any response or objection so as

to be received on or before 4:00 p.m. (prevailing New York time) on December 18, 2020; and it is

further




                                                   3
20-12741-mew       Doc 10      Filed 11/25/20 Entered 11/25/20 14:49:13         Main Document
                                            Pg 4 of 5



       ORDERED, that any further pleadings by the Petitioner in these Chapter 15 Cases shall be

served on the Chapter 15 Notice Parties, as well as any and all parties to litigation against the

debtors that is pending in the United States; and it is further

       ORDERED, that service of the Notice Documents in accordance with this Order is hereby

approved as adequate and sufficient service and adequate notice of the Recognition Hearing.

Dated: New York, New York
       November 25, 2020


                                               /s/ Michael E. Wiles
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  4
20-12741-mew   Doc 10   Filed 11/25/20 Entered 11/25/20 14:49:13   Main Document
                                     Pg 5 of 5
